Citation Nr: 0915879	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-17 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had qualified Philippine service from November 
1941 to August 1942 and from February 1945 to June 1946, and 
he was a prisoner-of-war from April 9, 1942 to August 8, 
1942.  He died in August 1999, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the RO in Manila, the 
Republic of the Philippines, that denied entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  In a September 2007 
decision, the Board denied DIC based on claimed service 
connection for the cause of the Veteran's death, and thus 
that issue is no longer on appeal.  The appellant 
subsequently perfected her appeal as to the claim for DIC 
benefits under 38 U.S.C.A. § 1318, and that issue is now 
before the Board.


FINDINGS OF FACT

1.  The Veteran was discharged from service in June 1946 and 
had been a prisoner of war.

2.  At the time of the Veteran's death in August 1999, 
service connection was not in effect for any disabilities.

3.  The Veteran did not have service-connected disabilities 
that were continuously rated totally disabling for a period 
of 10 or more years immediately preceding his death.

CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Shinseki v. 
Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 2009).

The RO provided notice to the appellant in letters dated in 
November 2006 and January 2007, issued prior to the decision 
on appeal, regarding what information and evidence is needed 
to substantiate a claim for DIC benefits under 38 U.S.C.A. § 
1318.  The letters also advised as to what information and 
evidence must be submitted by the appellant, and the types of 
evidence that will be obtained by VA, and provided her with 
notice of the information and evidence needed to establish an 
effective date for an award of death benefits.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and his death 
certificate.  As discussed above, the appellant was notified 
and aware of the evidence needed to substantiate her claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim, any question as to an appropriate 
effective date to be assigned is rendered moot. Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
appellant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The appellant has applied for DIC benefits under 38 U.S.C.A. 
§ 1318.  As noted above, the Board previously denied the 
appellant's prior claim for DIC based on claimed service 
connection for the cause of the Veteran's death, and that 
issue is no longer on appeal.  

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse and to the children of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22(a) (2008).  The service-connected 
disability(ies) must have been (1) continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding the veteran's death, or (2) continuously rated 
totally disabling for a period of not less than 5 years from 
the date of the veteran's discharge or other release from 
active duty; or (3) the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  Id.  The total 
disability rating may be schedular or based on individual 
unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c) 
(2008).

"Entitled to receive" means that at the time of death the 
Veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation for 
reasons specified in the regulations which are not relevant 
here, or because the Veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b) (2008).

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on 
decisions rendered during the Veteran's lifetime.  38 C.F.R. 
§ 20.1106 (2008).

Thus, the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be:  (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for clear and unmistakable error 
(CUE) in a decision on a claim filed during the Veteran's 
lifetime.

At the time of the Veteran's death, he had no established 
service-connected disabilities.  Thus, he did not have a 100 
percent rating at any time.  Consequently, he did not meet 
the statutory requirements for a 100 percent rating that had 
been in effect for ten years at the time of his death in 
August 1999.  Moreover, the appellant has not argued that any 
prior determinations rendered on the Veteran's claims were 
clearly and unmistakably erroneous.

Accordingly, the Veteran did not meet the statutory duration 
requirements for a total disability rating at the time of his 
death.  For this reason, the claim for DIC benefits under 
that provision must be denied.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


